Citation Nr: 9934743	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as a residual of exposure to mustard gas during 
service.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel







INTRODUCTION

The veteran's active military service extended from January 
1954 to December 1955.  Subsequently, the veteran served as a 
reservist in the Army reserve from December 1955 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection, in pertinent part, for a skin disorder claimed as 
a residual of exposure to mustard gas during service.

The case was previously before the Board in April 1997, when 
it was remanded for examination of the veteran and for 
development of mustard gas exposure information.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence of exposure to mustard gas or 
Lewisite during service.

3.  The record does not establish current symptoms or a 
disorder caused by exposure to mustard gas.  

4.  The medical evidence of record reveals that the veteran 
has a diagnosis of dermatitis.  

5.  The earliest medical reports dealing with any skin 
disorder are dated years after active service; the record 
does not show that dermatitis originated during service.


CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service as a result of exposure to mustard gas.   
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.316 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that, in cases involving exposure to specified vesicant 
agents (mustard gas and Lewisite) under 38 C.F.R. § 3.316, 
the burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman, if a veteran has one 
of the diseases specified 38 C.F.R. § 3.316 then all the 
veteran needs to do is assert that he was exposed to mustard 
gas for his claim to be well grounded.  The skin disorders 
which warrant presumptive service connection on the basis of 
mustard gas exposure are scar formation and squamous cell 
carcinoma of the skin.  38 C.F.R. § 3.316 (1999).

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

The veteran has a skin disorder, he claims it resulted from 
exposure to mustard gas during service, and there is medical 
evidence linking this disorder to mustard gas exposure during 
service.  Hence, the claim is well-grounded.  See Caluza.



II.  Medical Evidence

The RO has obtained the veteran's service medical records for 
his period of active military service from January 1954 to 
December 1955.  These service medical records also contain a 
service department examination report from 1974.  The RO has 
attempted to obtain the veteran's service medical records 
from his period of reserve service on numerous occasions.  
However, the appropriate record repositories indicate that 
the veteran's service medical records for his reserve service 
are unavailable. 

A review of the available service medical records does not 
reveal that the veteran suffered from any skin disorders 
during active service.  The veteran's December 1955 
separation examination indicates that the veteran's skin was 
normal with no abnormalities noted by the examining 
physician.  A November 1974 Army reserve examination is of 
record and indicates that the veteran's skin was also normal 
with no abnormalities noted by the examining physician.  

The earliest evidence of any skin disorder is a December 1992 
private medical treatment report signed by Dr. Sahgal.  The 
veteran reported having a skin rash for several days.  The 
assessment was "probable flea bites or allergic rash."  In 
November 1993 the veteran again was treated for a rash, this 
time by Dr. Frison.  The veteran reported working outside and 
having contact with plants; the diagnosis was "contact 
dermatitis."  In February 1994 the veteran was again treated 
for a skin rash.  He reported having chicken pox.  The  
physician's assessment was "probable herpes zoster."  In 
August and September 1994 the veteran was again treated for a 
skin rash.  The veteran reported that "he is exposed to a 
lot of pollens and to poison ivy and a lot of weeds and all 
sorts of irritants in the air such as diesel fuel and this is 
necessary because of his work."  The diagnosis was 
dermatitis.  In November 1994 the veteran continued to suffer 
from a skin rash.  He was sent to a dermatologist for 
treatment.  The January 1995 dermatology consultation 
revealed a diagnosis of neurodermatitis while a May 1995 
dermatology consultation revealed a diagnosis of 
folliculitis.  

The veteran's private physician, Dr. Frison, submitted an 
undated statement to the to RO.  The physician stated that 
the veteran "has been treated by me on several occasions for 
extensive dermatitis.  I have obtained consultation with Dr. 
Albert, dermatologist.  It is felt that the etiology of this 
condition is exposure to mustard gas while in the Army."  

In June 1995 the RO contacted the veteran's physician and 
requested the information related to the diagnosis and the 
medical basis of the opinion.  In June 1995 Dr. Frison 
replied that the veteran had no records showing mustard gas 
exposure and that the opinion had been rendered based solely 
on medical history provided by the veteran.  

At this point the Board finds that Dr. Frison's medical 
opinion that the veteran's dermatitis was the result of 
mustard gas exposure is unsupported by the medical evidence 
of record.  The contemporaneous medical evidence of record 
for the veteran's treatment for skin rashes clearly indicates 
immediate causes for his dermatitis.  Specifically, the 
veteran's work contact with plant allergens and skin 
irritants such as diesel fuel was noted at the time of 
treatment.  Moreover, subsequent to treatment by a 
dermatologist the veteran's skin rash apparently cleared.  

In July 1999 a VA dermatology examination of the veteran was 
conducted.  The examining physician reviewed the private 
medical records submitted by the veteran.  Physical 
examination revealed some mild erythema and some erythematous 
papules on the veteran's arms and left thigh.  The 
physician's opinion was that the veteran's skin disorder was 
at present relatively inactive.  The dermatologist indicated 
that any of the prior diagnoses such as contact dermatitis 
and insect bites could account for proper diagnosis although 
a possible systemic disorder could not be ruled out.  The 
examining dermatologist did not indicate that mustard gas 
exposure was the cause of the veteran's skin rash.   



III.  Exposure Evidence

The veteran asserts that he was exposed to mustard gas on 
several occasions.  He alleges that he was exposed to mustard 
gas during basic training at Camp Tortuguero, Puerto Rico 
during basic training in 1954.  He also alleges exposure 
every year during summer reserve training from 1955 to 1980.  
Finally he indicates that he was exposed that he was exposed 
during a 40 hour Chemical defense training course in 1978 at 
Fort Drum, New York.  

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  However, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
Section 5.18 f provides instructions on the development of 
evidence of exposure to chemical weapons agents for Army 
veterans.  The section states that "[p]rior to the early 
1950s, information about a person's participation in any kind 
of testing by the Army was place in the individual's service 
medical records (SMRs).  These records are stored at the 
National Personnel Records Center [NPRC] in St. Louis and can 
be obtained by submitting a 3101 request for information."  
The manual instructs that for testing from 1955 to 1975, that 
the RO should contact send the Army Medical Research and 
Development Command at Fort Detrick, Frederick, Maryland.  
M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 f.  

The manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point the VA Central Office 
Rating Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  Finally, M21-1, Part 
3, Chapter 5, Subchapter II, Section 5.18 f (4) also 
instructs that development of claims involving Army chemical 
weapons testing prior to 1955 can also be developed by a 
check for records at the Army Chemical and Biological Defense 
Command at Aberdeen Proving Grounds, Maryland.  The RO has 
checked all of these available sources in an attempt to 
verify the veteran's allegations of exposure to mustard gas 
during military.  

The RO has contacted the National Personnel Records Center on 
several occasions to obtain the veteran's service medical 
records and to request mustard gas exposure information.  As 
noted above, the RO has obtained some service medical 
records.  Subsequently the RO received negative replies.

The RO contacted the Army Medical Research and Development 
Command at Fort Detrick.  In May 1997 this command indicated 
that that a search of its records did not reveal that the 
veteran was a participant in any mustard gas testing program.  

In March 1998 the U.S. Army Chemical and Biological Defense 
Agency at Aberdeen Proving Grounds contacted the RO and 
indicated that it was unable to verify the veteran's 
allegations of exposure to mustard gas.  The reply indicated 
that the veteran's places of service were not at locations 
used for mustard gas testing.  Moreover, the veteran's 
allegations of exposure were consistent with standard 
chemical warfare training which was conducted with tear gas 
and chlorine gas, not mustard gas as alleged by the veteran.  
This command provided extensive information related to 
standard chemical warfare training which appears to be 
consistent with the activities that the veteran alleges he 
participated in.  Finally, in March 1999 the VA Central 
Office Rating Procedures Staff replied to the RO that the 
veteran's name was not found of any of the mustard gas 
exposure lists in possession of VA.  

The veteran alleges mustard gas exposure during active 
service and over an Army reserve career which spanned two 
decades.  He alleges being in a gas chamber for training 
purposes and having to remove his mask.  He states that this 
gas exposure resulted in coughing, sneezing, and vomiting.  
This is consistent with the information provided by the Army 
that this was done to prove to the soldiers that the masks 
provided protection.  As the veteran's statements indicate, 
he did not feel any ill effects until his mask was removed, 
at which time he coughed and gagged.  This is consistent with 
exposure to tear gas and chlorine gas as indicated in the 
responses by the Army.  

The veteran also indicates that he was required to smell 
chemical agents to become familiar with their odor, and that 
he was exposed to training with small drops of chemical 
agents on the skin.  Again this is consistent with the 
information provided relating to standard chemical warfare 
training.  These allegations do not indicate that any full 
body exposure to mustard gas was experienced by the veteran 
during military service.  

The Board finds that the veteran's allegations of exposure 
are consistent with standard training involving the use of 
tear gas.  After checking all appropriate sources, no 
evidence that the veteran had full body exposure to mustard 
gas during service.  Therefore, the Board finds as fact that 
the veteran was not exposed to mustard gas or Lewisite during 
his military service.  

IV.  Analysis

The medical evidence of record reveals that, beginning in 
approximately 1992, the veteran suffered a from skin rash.  
This has been generally been diagnosed as some form of 
dermatitis, either contact dermatitis or neurodermatitis.  
There is no evidence that the veteran has scar formation 
and/or squamous cell carcinoma of the skin that are subject 
to the presumption of service connection under 38 C.F.R. 
§ 3.316 following exposure during service to mustard gas.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the present case the veteran has submitted an undated 
statement from Dr. Frison which stated that the veteran "has 
been treated by me on several occasions for extensive 
dermatitis.  I have obtained consultation with Dr. Albert, 
dermatologist.  It is felt that the etiology of this 
condition is exposure to mustard gas while in the Army."  
However when questioned as to the medical basis of this 
opinion the physician responded that there were no records 
showing mustard gas exposure and that the opinion had been 
rendered based solely on medical history provided by the 
veteran.  Moreover, the Board notes that the treatment 
records on which this opinion was based reveal specific 
contemporaneous causes of the veteran's dermatitis such as 
insect bites, contact with plant allergens, and contact with 
chemical irritants at work.  The Board does not find Dr. 
Frison's medical opinion with respect to a connection between 
a skin disorder and mustard gas to be credible.

The Board has also fully reviewed all of the evidence of 
record related to the veteran's allegations of exposure to 
mustard gas during service in Section III above.  The Board 
has found as fact that the veteran was not exposed to mustard 
gas during service.  With no evidence of exposure to mustard 
gas during service, the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disorder as a residual of mustard gas exposure during 
service.  

V.  Conclusion

The veteran's claim for service connection for a skin 
disorder on a presumptive based on mustard gas exposure 
fails.  He does not have one of the disabilities specified in 
38 C.F.R. § 3.316 and the record does not support a finding 
that the veteran was exposed to mustard gas during service.  
While the veteran does have dermatitis, this was not present 
during service and is not shown to have originated during 
service.  As such the preponderance of the evidence is 
against this claim.  


ORDER

Service connection for a skin disorder, claimed as a residual 
of exposure to mustard gas during service, is denied. 



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals



 

